Citation Nr: 0801417	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  06-01 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sylvia N. Albert, Associate Counsel 


INTRODUCTION

The veteran had active service from May 1966 until April 
1968.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Wichita, Kansas. 

The veteran elected in his January 2006 substantive appeal to 
have a Travel Board hearing and one was scheduled.  In March 
2006, the veteran indicated that he would be unable to attend 
the scheduled hearing.  The veteran did not ask to have the 
hearing rescheduled.  Therefore, the Board hearing request 
has been cancelled and is considered withdrawn.


FINDING OF FACT

The veteran's bilateral hearing loss disability was initially 
demonstrated years after service, and has not been shown to 
be causally related to the veteran's active service.  


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to 
have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.385 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  The VCAA applies in this case. 

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further regarding notice, on March 3, 2006, the United States 
Court of Appeals for Veterans Claims (Court) issued its 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.   As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, VA is required to review 
the information and evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In this case, July 2004 and March 2006 letters from the AOJ 
to the appellant satisfied VA's duty to notify.  The letters 
informed him of what evidence was necessary to establish 
entitlement to the benefit he claimed and advised him of his 
and VA's respective duties for obtaining evidence.  He was 
told what VA had done to help his claim and what he could do 
to assist.  In addition, the appellant was asked to provide 
any evidence in his possession that pertained to his claim 
and, in the March 2006 letter, informed that a disability 
rating and effective date would be assigned in the event that 
he was awarded the benefit sought.  

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable AOJ decision on a claim for VA benefits.  
In the present case, the unfavorable AOJ decision that is the 
basis of this appeal was decided prior to the issuance of the 
second letter, which provided an updated and appropriate VCAA 
notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although some of the notice requirements were provided to the 
appellant after the initial adjudication, the appellant has 
not been prejudiced thereby.  The content of the notice 
provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to Assist

VA has a duty to make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claims.  38 U.S.C.A. § 5103A(a)(1) (West 2002).  
In this case, the claims file contains the veteran's service 
medical records, as well as a report of a VA post-service 
examination.  Additionally, the veteran's statements in 
support of his appeal are affiliated with the claims folder 
and the veteran was afforded a VA audiological examination.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board 
also notes that, while the veteran stated he was examined on 
April 27, 2004 at North Platte VA Primary Care Facility for 
his bilateral hearing loss, in August 2004 the Facility 
responded to a record request by the RO and indicated that 
they had no treatment records from that date to the present.  
The veteran was notified of this deficiency in both the 
February 2005 Rating Decision and the Statement of the Case 
dated December 2005.  Based on the foregoing, it is not felt 
that additional efforts are required under the VCAA.  Indeed, 
it appears further development would serve no useful purpose 
and would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (finding that further 
development would serve no useful purpose and would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran).  
The Board, after careful review of the claims folder, has 
found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim. 

Legal Criteria and Analysis 

Service connection will be granted for disability resulting 
from an injury incurred or a disease contracted in service, 
or for aggravation of a pre-existing injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection will also be 
approved for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove direct service connection, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2007).  Even though disabling 
hearing loss is not demonstrated at separation, a veteran 
may, nevertheless, establish service connection for a current 
hearing disability by submitting evidence that a current 
disability is related to service.  Hensley v. Brown, 5 Vet. 
App. 155 (1993).  The Court has also indicated that the 
threshold for normal hearing is from 0 to 20 decibels, and 
that higher threshold levels reveal some degree of hearing 
loss.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 
110-11 (Stephen A. Schroeder et. al eds., 1988)). 

The veteran contends that service connection is warranted 
for bilateral hearing loss disability.  First and foremost, 
the Board recognizes that sensorineural hearing loss is 
among the chronic diseases listed which may qualify for 
presumptive service connection, if certain criteria have 
been met.  In this case, however, the evidence fails to 
establish that the veteran's bilateral hearing loss 
disability manifest to a compensable degree within one year 
of service.  As such, the criteria for presumptive service 
connection on the basis of a chronic disease have not been 
satisfied.  See 38 C.F.R. §§ 3.307, 3.309.  

In the absence of a presumption, in order to establish 
direct service connection, the veteran must also first 
provide evidence of a current bilateral hearing loss 
disability for VA purposes.  Upon the filing of this claim, 
the veteran was afforded an examination by a VA audiologist.  
This examination, conducted in October 2005, found that pure 
tone thresholds in the veteran's right ear are 10, 15, 40, 
and 65 decibels at 500, 1000, 2000, and 4000 Hertz.  The 
reported speech recognition score was 72 percent for the 
right ear.  In the left ear, the tests showed pure tone 
thresholds of 5, 15, 45, and 65 decibels at 500, 1000, 2000, 
and 4000 Hertz.  The speech recognition score was 80 percent 
for the left ear.  As these results show that the veteran 
displays bilateral hearing loss disability for VA purposes, 
the first requirement of service connection has ben met.  38 
C.F.R. § 3.385.

The veteran must next exhibit the occurrence of an in-service 
injury or disease.  The veteran's DD Form 214 establishes 
that the veteran had a military occupational specialty (MOS) 
of light weapons infantryman.  In addition, the veteran 
stated in his May 2004 Statement in Support that he had 
trouble with his ears while on a training exercise in 
Germany.  As a result, acoustic trauma due to noise exposure 
is conceded as such is consistent with the circumstances of 
his service.  See 38 U.S.C.A. § 1154(a) (West 2002).  Hence, 
the second element of service connection has been met.  

Lastly, in order to warrant service connection, the veteran 
must also show a nexus between the current hearing loss 
disability and the in-service injury or disease.  A review of 
the veteran's service medical records reveals that the 
veteran underwent audiometric testing upon entrance and exit 
from service, but did not exhibit hearing loss.  Following 
service, the claims file shows no documented complaints or 
treatments for bilateral hearing loss disability until the 
filing of this claim.  In making its decision, the Board 
notes that the lapse of time between service separation and 
the earliest documentation of current disability is a factor 
for consideration in deciding a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
In this case, there are roughly 36 years between service 
discharge and the first complaints of hearing loss 
disability.  Further, it is significant to point out that the 
VA examiner in October 2005, after a review of the veteran's 
claims file and an examination, stated that he "cannot 
resolve the issue of whether or not hearing loss was present 
at 3000 Hz at time of discharge without resorting to 
speculation," but that "there was no shift in hearing at 
frequencies 500, 1000, 2000, and 4000 Hz."  

There also exists no competent clinical opinion relating the 
veteran's bilateral hearing loss disability to service.  The 
only evidence supporting such a claim is the veteran's own 
contentions.  While the veteran argues that his bilateral 
hearing loss disability is service related, he is a lay 
person with no medical training, and as such is not competent 
to express a medical opinion as to causation.  Only medical 
professionals are competent to express opinions as to medical 
causation, and thus the veteran's opinion lacks probative 
value.  Espiritu, 2 Vet. App. at 494.  There is no competent 
evidence of record finding that the veteran's bilateral 
hearing loss disability is causally related to his service 
and, thus, the third requirement of service connection is 
unmet.  Therefore, in the absence of any evidence to the 
contrary, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
bilateral hearing loss disability.


ORDER

Service connection for bilateral hearing loss disability is 
denied.  




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


